ACCEPTED
                                                                                                  01-15-00117-CV
                                                                                           2/6/2015 2:58:45 PM
                                                                                       FIRST COURT
                                                                                               JOHN D.OF    APPEALS
                                                                                                         KINARD
                                                                                                HOUSTON,      TEXAS
                                                                                                   District Clerk
                                                                                            2/26/2015
                                                                                       Galveston      10:15:43
                                                                                                 County,  TexasAM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                     CAUSE NO. 12CV0053

 LEAGUE CITY,                              §                   IN THE DISTRICT COURT OF
     Plaintiff,                            §                                FILED IN
                                                                     1st COURT OF APPEALS
                                           §                             HOUSTON, TEXAS
 v.                                        §                  GALVESTON   COUNTY,
                                                                     2/26/2015       TEXAS
                                                                               10:15:43 AM
                                           §                         CHRISTOPHER A. PRINE
 TEXAS    WINDSTORM              INSURANCE §                                  Clerk
 ASSOCIATION,                              §
      Defendant.                           §                       10TH JUDICIAL DISTRICT


                                    NOTICE OF APPEAL

          Pursuant to TEX. R. APP. P. 25.1, Plaintiff, League City, gives notice of its appeal

from the Amended Final Judgment signed on November 13, 2014, from the trial court’s

overruling of Plaintiff’s post-judgment motions, and from any other adverse rulings in

No. 12-CV-0053; League City v. Texas Windstorm Insurance Association; in the 212th

District Court of Galveston County, Texas. The case will be appealed to the First or

Fourteenth Court of Appeals in Houston, Texas.

                                    Respectfully submitted:

THE MOSTYN LAW FIRM                                   HOGAN & HOGAN

/s/ Gregory F. Cox                                    By: /s/ Jennifer Bruch Hogan
Gregory F. Cox                                            Jennifer Bruch Hogan
State Bar No. 00793561                                    State Bar No. 03239100
6280 Delaware Street                                      Email: jhogan@hoganfirm.com
Beaumont, Texas 77706                                     Richard P. Hogan, Jr.
409.832.2777–telephone                                    State Bar No. 09802010
409.832.2703–facsimile                                    E-mail: rhogan@hoganfirm.com
                                                      Pennzoil Place
                                                      711 Louisiana, Suite 500
                                                      Houston, Texas 77002
                                                      713.222.8800–telephone
                                                      713.222.8810–facsimile

                                   ATTORNEYS FOR PLAINTIFF


45419_1
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was forwarded to
all counsel of record by the Electronic Filing Service Provider, if registered; a true and
correct copy of this document was forwarded to all counsel of record not registered with
an Electronic Filing Service Provider and to all other parties as follows:

                                                /s Jennifer Bruch Hogan
                                                Jennifer Bruch Hogan
                                                Dated: February 6, 2015

Counsel for Defendant:

Dale Wainwright
BRACEWELL & GIULIANI LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002-2770
Via TexFile

Andrew T. McKinney IV
LITCHFIELD CAVO LLP
One Riverway, Suite 1000
Houston, Texas 77056
Via TexFile

James R. Old, Jr.
JAY OLD & ASSOCIATES, PLLC
3560 Delaware, Suite 308
Beaumont, Texas 77706
Via TexFile




45419_1                                 2
2/6/2015                                                                   Envelope Details

   Court Fee                                                                  $40.00
   Service Fee                                                                $0.00
   Documents
   Lead Document                                Notice of Appeal.pdf                                               [Original]


   eService Details
                                                                                                                        Date/Time
   Name/Email                                     Firm                      Service Type            Status   Served
                                                                                                                        Opened
   Gregory Cox                  Mostyn Law                                                                              02/06/2015
                                                                            EServe                  Sent     Yes
   gfcdocketefile@mostynlaw.com Firm                                                                                    03:00:14 PM
   Steve Mostyn                 Mostyn Law
                                                                            EServe                  Sent     Yes        Not Opened
   jsmostyn@mostynlaw.com       Firm
                                Jay Old &
   James R Old
                                Associates ­                                EServe                  Sent     Yes        Not Opened
   jennifer.baker@jroldlaw.com
                                Beaumont
   Dale Wainwright              Bracewell &                                                                             02/06/2015
                                                                            EServe                  Sent     Yes
   dale.wainwright@bgllp.com    Giualini LLP                                                                            03:00:14 PM
   Andrew T. McKinney           Litchfield Cavo,
                                                                            EServe                  Sent     Yes        Not Opened
   mckinney@litchfieldcavo.com L.L.P.
   Tory Taylor
                                Litchfield Cavo                             EServe                  Sent     Yes        Not Opened
   taylor@litchfieldcavo.com
   Jennifer Bruch Hogan                                                                                                 02/06/2015
                                Hogan & Hogan                               EServe                  Sent     Yes
   jhogan@hoganfirm.com                                                                                                 03:00:20 PM
                                McLeod,
   David P Salyer
                                Alexander,                                  EServe                  Sent     Yes        Not Opened
   dpsalyer@mapalaw.com
                                Powel & Apffel
   Randal G. Cashiola
                                                                            EServe                  Sent     Yes        Not Opened
   rcashiola@cashiolalaw.com



   Notice
   Filing Type                                                                EFileAndServe
   Filing Code                                                                Notice
                                                                              Notice of Change of Address for Counsel for
   Filing Description
                                                                              Plaintiff
   Reference Number                                                           League City v. TWIA
   Comments
   Courtesy Copies                                                            jcrochet@hoganfirm.com
   Status                                                                     Under Review
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00

https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=48a32ed2­c36b­4b92­8a6c­030c04bc47d7                                     2/3